                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                              JS-6
                                     CIVIL MINUTES – GENERAL

 Case No.          SACV 19-00054-AG (ADSx)                           Date      October 3, 2019
 Title             Song Yune v. Meiga Sushi, LLC et al



 Present: The Honorable           ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

                Melissa Kunig                         Not Reported                        __________
                Deputy Clerk                   Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                           VOLUNTARY DISMISSAL

       The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [12], hereby orders this action dismissed without prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.

     In light of the Notice of Voluntary Dismissal, the Court further orders the Order to Show
Cause [11 issued on October 2, 2019 is discharged.


                                                                                      -       :       -
                                                    Initials of Deputy Clerk    mku




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
